Exhibit 10.1

SUPPLEMENT NO. 1 dated as of June 1, 2008 (this “Supplement”), to the Pledge and
Security Agreement (the “Agreement”) dated as of March 26, 2007 by and among
HAWKER BEECHCRAFT, INC., a Delaware corporation (“Holdings” and, prior to the
Acquisition, the “U.S. Borrower”), HAWKER BEECHCRAFT ACQUISITION COMPANY, LLC
(“HBAC” and, after the Acquisition, the “U.S. Borrower”), the Subsidiary Parties
(as defined below) from time to time party hereto and CREDIT SUISSE, in its
capacity as collateral agent for the Secured Parties (as defined below) (in such
capacity, the “Agent”).

A. Reference is hereby made to the Credit Agreement dated as of the date hereof
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Holdings, the U.S. Borrower, each Subsidiary of
Holdings that, from time to time, becomes a party hereto, the Lenders, the Agent
and the other parties party thereto.

B. Pursuant to the Credit Agreement, the Grantors entered into the Agreement in
order to induce the Lenders to enter into and extend credit to the Borrowers
under the Credit Agreement and to secure the Secured Obligations. The Grantors
also entered into the Agreement to secure all Secured Cash Management
Obligations and Secured Hedging Obligations.

C. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Agreement.

D. Section 11.14 of the Agreement and Section 5.11 of the Credit Agreement
provide that additional Restricted Subsidiaries of the U.S. Borrower may become
Subsidiary Parties under the Agreement by execution and delivery of an
instrument in the form of this Supplement. The undersigned Subsidiary (the “New
Subsidiary”) is executing this Supplement in accordance with the requirements of
the Loan Documents to become a Subsidiary Party under the Agreement.

Accordingly, the Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 11.14 of the Agreement, the New Subsidiary
by its signature below becomes a Subsidiary Party and a Grantor under the
Agreement with the same force and effect as if originally named therein as a
Subsidiary Party and the New Subsidiary hereby (a) agrees to all the terms and
provisions of the Agreement applicable to it as a Subsidiary Party and Grantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Grantor thereunder relating to the Collateral owned
by it are true and correct on and as of the date hereof (such representations
and warranties being deemed for purposes of hereof to be made as of the date
hereof with all references therein to Exhibits thereto and Schedules to the
Perfection Certificate being subject to Section 4 below). In furtherance of the
foregoing, the New Subsidiary, as security for the payment and performance in
full of the Secured Obligations, does hereby create and grant to the Agent, its
successors and assigns, for the benefit of the Secured Parties, their successors
and assigns, a security interest in and Lien on all of the New Subsidiary’s
right, title and interest in and to the Collateral of the New Subsidiary. Each
reference to a “Grantor” in the Agreement shall be deemed to include the New
Subsidiary. The Agreement is hereby incorporated herein by reference.

 

C-1



--------------------------------------------------------------------------------

SECTION 2. The New Subsidiary represents and warrants to the Agent and the other
Secured Parties that this Supplement has been duly authorized, executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Agent shall have
received a counterpart of this Supplement that bears the signature of the New
Subsidiary and the Agent has executed a counterpart hereof. Delivery of an
executed signature page to this Supplement by facsimile transmission shall be as
effective as delivery of a manually signed counterpart of this Supplement.

SECTION 4. Attached hereto is any information required to be listed on any
Exhibit to the Agreement or Schedule to the Perfection Certificate referred to
in any representation in the Agreement that is required to be modified in order
to make the representations set forth in the Agreement (as they relate to such
Grantor and its Collateral as of the date hereof) true and correct as of the
date hereof.

SECTION 5. Except as expressly supplemented hereby, the Agreement shall remain
in full force and effect.

SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Agreement shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties hereto shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 11.1 of the Agreement.

SECTION 9. The New Subsidiary agrees to reimburse the Agent for its reasonable
outof-pocket expenses in connection with this Supplement, including the
reasonable fees, other charges and disbursements of counsel for the Agent.

 

C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor and the Agent have executed this Agreement as
of the date first above written.

 

HAWKER BEECHCRAFT, INC. By:   /s/ George M. Sellew   Name:   George M. Sellew  
Title:   Vice President and Treasurer

HAWKER BEECHCRAFT ACQUISITION

COMPANY, LLC

By:   /s/ George M. Sellew   Name:   George M. Sellew   Title:   Vice President
and Treasurer

 

C-3



--------------------------------------------------------------------------------

EACH OF THE SUBSIDIARY GUARANTORS LISTED ON SCHEDULE I HERETO HAWKER BEECHCRAFT
CORPORATION By:   /s/ George M. Sellew Name:   George M. Sellew Title:   Vice
President and Treasurer RAPID AIRCRAFT PARTS INVENTORY AND DISTRIBUTION COMPANY,
LLC By:   /s/ George M. Sellew Name:   George M. Sellew Title:   Vice President
- Treasurer ARKANSAS AEROSPACE, INC. By:   /s/ George M. Sellew Name:   George
M. Sellew Title:   Vice President and Treasurer HAWKER BEECHCRAFT QUALITY
SUPPORT COMPANY By:   /s/ George M. Sellew Name:   George M. Sellew Title:  
Vice President - Treasurer HAWKER BEECHCRAFT SERVICES, INC. By:   /s/ George M.
Sellew Name:   George M. Sellew Title:   Vice President - Treasurer

 

C-4



--------------------------------------------------------------------------------

TRAVEL AIR INSURANCE COMPANY, LTD. By:   /s/ George M. Sellew Name:   George M.
Sellew Title:   Vice President, Treasurer TRAVEL AIR INSURANCE CO PANY (KANSAS)
By:   /s/ George M. Sellew Name:   George M. Sellew Title:   Vice President,
Treasurer HAWKER BEECHCRAFT REGIONAL OFFICES, INC. F/K/A/ BEECH MILITARY
REGIONAL OFFICES By:   /s/ George M. Sellew Name:   George M. Sellew Title:  
Director BEECHCRAFT AVIATION COMPANY By:   /s/ George M. Sellew Name:   George
M. Sellew Title:   Vice President - Treasurer HAWKER BEECHCRAFT FINANCE
CORPORATION By:   /s/ George M. Sellew Name:   George M. Sellew Title:   Vice
President and Treasurer

 

C-5



--------------------------------------------------------------------------------

HAWKER BEECHCRAFT NOTES COMPANY By:   /s/ George M. Sellew Name:   George M.
Sellew Title:   Vice President and Treasurer HAWKER BEECHCRAFT INTERNATIONAL
DELIVERY CORPORATION By:   /s/ James D. Knight Name:   James D. Knight Title:  
Vice President and Secretary

 

C-6



--------------------------------------------------------------------------------

SCHEDULE I

SUBSIDIARY GUARANTORS

Hawker Beechcraft Corporation (Kansas)

RAPID Aircraft Parts Inventory and Distribution Company, LLC (Kansas)

Arkansas Aerospace, Inc. (Arkansas)

Hawker Beechcraft Quality Support Company (Kansas)

Hawker Beechcraft Services, Inc. (Kansas)

Travel Air Insurance Company, Ltd. (Kansas)

Travel Air Insurance Company (Kansas)

Hawker Beechcraft Regional Offices, Inc. f/k/a/ Beech Military Regional Offices
(Kansas)

Beechcraft Aviation Company (Kansas)

Hawker Beechcraft Finance Corporation (Delaware)

Hawker Beechcraft Notes Company (Delaware)

Hawker Beechcraft International Delivery Corporation (Kansas)

 

C-7